DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a magnetic core forming a void” and claim 15 recites “a void of the magnetic core” is indefinite and vague in how the void is form. The features of claims 1 and 15 define broadly various parts and portions of a magnetic core in which the one termed as "first part of the inner core portion" comprising an inner surface defining a first through hole. The magnetic core further forms a gap between a "first part of the inner core portion a second part of the magnetic core". In this context and due to the vague formulation of the features of the claim it is not clear from the claim alone how the various parts and portions of the magnetic are related to each other and where the gap is formed.  From applicant’s specification, it becomes clear that the gap is formed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finck et al. [DE 1233960B] in view of Kikuchi et al. [JP 2013-161897] (to clearly show illustration).

a magnetic core (5) forming a void (see Figs. 1-2, a void is formed for element 3), the magnetic core (5) comprising an outer core portion (outer core portion of top element 5) and an inner core portion (inner core portion of top element 5), the magnetic core (5) forming a first gap (7) 5between a first part (1 of top element 5) of the inner core portion (inner core portion of top element 5) and a second part (1 of bottom element 5) of the magnetic core (5), the first part (1 of top element 5) of the inner core portion (inner core portion of top element 5) comprising an inner surface (inner surface of element 1 of top element 5) defining a first through hole (see Figs. 1-2, a first through hole at the center or top element 9); 
a sealing member (11 or 13) accommodated at least partly in the first through hole (see Figs. 1-2), the sealing member comprising an outer surface (outer surface of element 11 or 13) forming a first seal with the inner 10surface defining the first through hole (see Figs. 1-2, outer surface of element 11 or 13 forms a first seal with the inner surface defining the first through hole by pressing into element 9 such to engage firmly, Paragraphs [0009], [0012]), such that at least a part of the first through hole is sealed from the first gap (see Figs. 1-2, with element 11 or 13, at least a part of the first through hole is sealed from element 7); 
a winding (3) accommodated in the void of the magnetic core (see Figs. 1-2), the winding defining a first axial direction (see Figs. 1-2, element 3 defines a first axial direction from top to bottom or y-direction); and 
a cured material provided within at least a part of the first gap (Paragraph [0011] discloses a coating which acts in a liquid state as a lubricant to ease the insertion of 
	For clearer illustration, Kikuchi et al. shows a winding element (Figs. 1-2) clearly showing a cured material (elements 7-1 or 7-2 is made of resin and therefore a cured material, see English translation) provided within at least a part of the first gap (see Figs. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cured material provided within at least a part of the first gap as taught by Kikuchi et al. for the device disclosed by Finck et al. to facilitate insulation while also suppress an increase in vibration due to temperature rise (Abstract, Problem to be Solved, see English translation).
Regarding Claim 255, Finck et al. shows the sealing member (11) comprises at least one tapering end (see Fig. 1, element 11 have at least one tapering end, Paragraphs [0006], [0009]).  
Regarding Claim 6, Finck et al. shows the sealing member (11) comprises a cylindrical part (element 11 have a diameter and therefore have a cylindrical part, Paragraphs [0006], [0009]).  
Regarding Claim 7, Finck et al. shows the sealing member (13) comprises a tubular part (see Fig. 2, element 13 have a tubular part for element 17).  
Regarding Claim 8, Finck et al. shows the 35sealing member (11 or 13) comprises thermoplastic (rubber is a type of thermoplastic, Paragraph [0009]).

Regarding Claim 10, Finck et al. shows the 5sealing member (11 or 13) having an elongate form extending in the first axial direction (see Figs. 1-2, element 11 or 13 have an elongate from extending in the y-direction from top to bottom).
Regarding Claim 11, Finck et al. shows the second part (1 of bottom element 5) of the magnetic core (5) comprising an inner surface (inner surface of element 1 of bottom element 5) defining a second hole (see Figs. 1-2, a second hole at the center or bottom element 9), and wherein the sealing member (11 or 13) being accommodated partly in 10the first through hole and partly in the second hole (see Figs. 1-2, element 11 or 13 being accommodated partly in 10the first through hole or top element 9 and partly in the second hole or bottom element 9), and wherein the second hole being a second through hole (see Figs. 1-2, a second hole at the center or bottom element 9 is considered a second through hole), and wherein the outer surface (outer surface of element 11 or 13) of the sealing member (11 or 13) forming a second seal with the inner surface defining the second through hole (see Figs. 1-2, outer surface of element 11 or 13 forms a second seal with the inner surface defining the second through hole by pressing into element 9 such to engage firmly, Paragraphs [0009], [0012]), such that at least a part of the second through hole is sealed from the first gap (see Figs. 1-2, with element 11 or 13, at least a part of the second through hole is sealed from element 7).

Regarding Claim 13, Finck et al. shows the hole of the sealing 20member being a through hole providing communication between the first through hole and the second through hole (see Fig. 2, the hole of element 13 being a through hole provides communication between the first through hole or top element 9 and the second through hole or bottom element 9).  
Regarding Claim 14, Finck et al. shows a sealing member (11 or 13) configured for use in an inductive device (see Figs. 1-2) as defined in claim 1 (see claim 1 rejection above).  
Regarding Claim 15, Finck et al. shows a method for manufacturing an inductive device (Figs. 1-2), the method comprising: providing a sealing member (11 or 13) at least partly in a first through hole (see Figs. 1-2, a first through hole at the center or top element 9) of a magnetic core (5), such that an outer surface (outer surface of element 11 or 13) of the sealing member (11 or 13) forms a first seal with an inner surface (inner surface of element 1 of top element 5) of a first part (1 of top element 5) of an inner core portion (inner core portion of top element 5) of the magnetic core (see Figs. 1-2, outer surface of element 11 or 13 forms a first seal with an inner surface of element 1 of top element 5 of inner core portion of top element 5 by pressing into element 9 such to engage firmly, Paragraphs [0009], [0012]), 30which inner surface defining a first through hole (see Figs. 1-2), such that at least part of the first through hole is sealed from a first gap (see Figs. 1-2, with element 11 or 13, at least a part of the first through hole is 
35providing a winding (3) in a void of the magnetic core (see Figs. 1-2, a void is formed for element 3 of element 5); and 
providing a curable material within at least a part of the first gap (Paragraph [0011] discloses a coating which acts in a liquid state as a lubricant to ease the insertion of element 11 or 13 into the element 9. When the desired position of element 11 or 13 is achieved, the coating is cured or hardened to fix element 11 or 13 accordingly. As the curable coating on the whole element 11 or 13, part of it will also be provided in element 7).
For clearer illustration, Kikuchi et al. shows a winding element (Figs. 1-2) clearly showing a curable material (elements 7-1 or 7-2 is made of resin and therefore a cured material, see English translation) within at least a part of the first gap (see Figs. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a curable material within at least a part of the first gap as taught by Kikuchi et al. for the device disclosed by Finck et al. to facilitate insulation while also suppress an increase in vibration due to temperature rise (Abstract, Problem to be Solved, see English translation).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finck et al. in view of Kikuchi et al. as applied to claim 1 above, and further in view of Standard Telephones Cables [GB 908375 A] (hereinafter as “Standard”).
Regarding Claim 2, Finck et al. in view of Kikuchi et al. shows the claimed invention as applied above but does not show the sealing member comprises a first protrusion in the outer surface.
Standard shows a pot-core assembly (Figs. 1-9) teaching and suggesting the sealing member (4) comprises a first protrusion (3) in the outer surface (see Figs. 1-9).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first protrusion in the outer surface as taught by Standard for the sealing member disclosed by Finck et al. in view of Kikuchi et al. to provide a simple and cheap support while maintaining control the permeability of the pot-core (Page 1, Lines 17-20 and Page 2, Lines 34-37).
Regarding Claim 3, Standard shows the first protrusion (3) forms 20an annular protrusion (see Figs. 1-9, element 9 is disc-shaped and therefore annular protrusion).  
Regarding Claim 4, Standard shows the first protrusion is provided at the first gap (see Figs. 1-9, element 3 is provided at element 2).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finck et al. in view of Kikuchi et al. as applied to claim 1 above, and further in view of Thevenin [GB 903950 A].

Thevenin shows a device (Figs. 3-4) teaching and suggesting the sealing member (10) comprises a first protrusion in the outer surface (see Figs. 3-4, element 10 have protrusions in the outer surface to engage element 8).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first protrusion in the outer surface as taught by Thevenin for the sealing member disclosed by Finck et al. in view of Kikuchi et al. to avoid risk of jamming (Page 2, Lines 79-86).
Regarding Claim 4, Thevenin shows the first protrusion is provided at the first gap (see Figs. 3-4, the protrusion of element 10 is provided at a gap between elements 5 and 6).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finck et al. in view of Kikuchi et al. as applied to claim 1 above, and further in view of Paul [DE 1514496 A1].
Regarding Claim 2, Finck et al. in view of Kikuchi et al. shows the claimed invention as applied above but does not show the sealing member comprises a first protrusion in the outer surface.
Paul shows a device (Figs. 1-4) teaching and suggesting the sealing member (plastic mandrel) comprises a first protrusion (6) in the outer surface (see Figs. 1-4, plastic mandrel have protrusion 6 in the outer surface).  

Regarding Claim 3, Paul shows the first protrusion (6) forms 20an annular protrusion (see Figs. 1-4, element 6 have a diameter and therefore an annular protrusion).
Regarding Claim 4, Paul shows the first protrusion is provided at the first gap (see Figs. 1-4, element 6 is provided at element 3 as the mandrel moves from top to bottom).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finck et al. in view of Kikuchi et al. as applied to claim 1 above, and further in view of Basuyau [FR 1431710 A].
Regarding Claim 8, Finck et al. in view of Kikuchi et al. shows the claimed invention as applied above.
In addition, Basuyau also shows the 35sealing member (5) comprises thermoplastic (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have thermoplastic as taught by Basuyau for the sealing member disclosed by Finck et al. in view of Kikuchi et al. to .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finck et al. in view of Kikuchi et al. as applied to claims 1 and 11-12 above, and further in view of Reuschenbach [DE 893384 C].
Regarding Claim 13, Finck et al. in view of Kikuchi et al. shows the claimed invention as applied above.
In addition, Reuschenbach also shows the hole of the sealing 20member being a through hole providing communication between the first through hole and the second through hole (see Figs. 1-2, the hole of element 5 being a through hole provides communication between the first through hole or top element 8 and the second through hole or bottom element 8).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the hole of the sealing 20member being a through hole providing communication between the first through hole and the second through hole as taught by Reuschenbach for the sealing member disclosed by Finck et al. in view of Kikuchi et al. to facilitate insulation while not interrupting magnetic flux so that stray lines is prevented (see English translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837